UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4446


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE ROSA CAMPA-MACIAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00070-FDW-1)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Hitchens, LAW OFFICE OF DAVID L. HITCHENS, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Rosa Campa-Macias pled guilty to possession with

intent     to    distribute     cocaine       and    aiding    and     abetting    in

violation of 21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp. 2009)

and 18 U.S.C. § 2 (2006) and was sentenced to seventy-one months

of imprisonment.       On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there

are no meritorious grounds for appeal, but raising the following

issue: whether Campa-Macias voluntarily consented to the search

of his vehicle which contained the drugs at issue.

            By     pleading     guilty        Campa-Macias      has    waived      all

antecedent non-jurisdictional defects, including the denial of a

motion to suppress.           Tollett v. Henderson, 411 U.S. 258, 267

(1973); United States v. Willis, 992 F.2d 489, 490 (4th Cir.

1993).     Once a plea of guilty has become final, this Court’s

inquiry is limited to whether the underlying plea was counseled

and   voluntary.       United    States       v.    Broce,    488   U.S.   563,    569

(1989).    Our review of the record reveals Campa-Macias knowingly

and voluntarily pled guilty.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of   his   right    to   petition       the   Supreme     Court   of   the

                                          2
United States for further review.            If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel’s motion must state

that a copy thereof was served on the client.                We dispense with

oral   argument   because     the    facts    and   legal    contentions    are

adequately   presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       3